Citation Nr: 1506488	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for arthritis of the lumbar spine, claimed as a back disorder.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran had active duty service from July 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2013, the Veteran presented testimony relevant to his appeal at a Board hearing held before the undersigned at the local RO.  A transcript of the hearing is associated with the record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran stated that he had been in receipt of Social Security disability benefits since approximately 2010.  At that time, he was uncertain of the specific nature of the bases for the award of benefits.  However, he indicated the benefits may be due to his back.  His testimony potentially suggests that he may be in receipt of Social Security disability benefits, at least in part, due to his claimed VA disability.  Although the Veteran has submitted some relevant records pertaining to his receipt of Social Security benefits, it does not appear that all pertinent records have been submitted and no request for such records has ever been made by VA.  Therefore, a remand to obtain these records is necessary.  See 38 C.F.R. § 3.159(c)(2); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Additionally, the Veteran told the undersigned at the hearing that he had received medical treatment through the Montgomery VA medical center (VAMC) immediately after separating from service.  No VA treatment records from that period are included in the record although the record does show that one attempt to obtain such records for the period of August 10, 1976 through April 20, 1988 was previously made.  However, the response that there were no records in the VAMC's "system" does not address the question of whether older records in paper form were searched.  Therefore, in light of the Veteran's testimony, another attempt to obtain the records should be made on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be constructively of record in proceedings before the Board).  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  

If these requested records are unavailable, or the search for them otherwise yields negative results, this must be documented in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Request treatment records dated in 1976 or 1977 from the Montgomery VAMC.  A search must be made of archived or retired paper records.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  


3.  After actions #1 and #2 above have been accomplished to the extent possible, obtain a supplemental medical opinion from the June 2012 VA examiner (or another appropriate health professional if M. L. is not available) based on review of the record.  Another examination is not required.  However, if another examination is needed in order to provide the requested opinion, please so schedule.  All relevant documents, to include the claims file and a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  

Based on review of relevant documents, particularly those associated with the record since the June 2012 examination, the examiner/reviewer should state, for the Veteran's claimed back disorder, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally or etiologically related to service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A rationale should be provided for the opinion given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question without resorting to speculation, the examiner/reviewer should so state, and explain why that is so.

4.  After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

